FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        January 20, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
KAREN L. L’GGRKE,

      Plaintiff - Appellant,

v.                                                        No. 15-5059
                                              (D.C. No. 4:12-CV-00596-JED-TLW)
ASSET PLUS CORPORATION, a Texas                           (N.D. Okla.)
corporation; STAFF ONE, INC., an
Oklahoma corporation; MICHAEL S.
MCGRATH,

      Defendants – Appellees.

                         _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, BALDOCK, and HOLMES, Circuit Judges.
                  _________________________________

      Plaintiff Karen L. L’Ggrke, appearing pro se, appeals the district court’s Fed.

R. Civ. P. 41(b) dismissal of her employment discrimination complaint against Asset

Plus Corporation, its Chief Executive Officer, Michael S. McGrath, and Staff One,

Inc. for failure to prosecute. We have jurisdiction under 28 U.S.C. § 1291 and

affirm.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Plaintiff filed a complaint in Oklahoma state court alleging discrimination in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.,

(Title VII); the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq.,

(ADEA); the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., (ADA)

and 42 U.S.C. § 1981. She alleged she had been terminated from her joint

employment with Asset Plus, a property management company, and Staff One, an

employment staffing company, based on her age, sex, inter-racial marriage, and

disability.

       In April 2012, the defendants removed the matter to federal court because

Plaintiff’s claims were all based on federal law. See 28 U.S.C. § 1331 (federal

question jurisdiction). An attorney entered an appearance on behalf of Plaintiff. The

district court granted Michael McGrath’s motion to dismiss all claims. Several

months later, Plaintiff’s attorney withdrew, citing material differences with Plaintiff.

Plaintiff retained new counsel but terminated that law firm a few months later.

       Plaintiff then filed a pro se notice of appeal with this court stating she was

challenging each and every item on the district court’s docket sheet. Her appeal was

dismissed for lack of jurisdiction. L’Ggrke v. McGrath, No. 14-5090 (10th Cir. Sept.

3, 2014) (unpublished order). The district court denied Plaintiff’s repeated motions

to stay the proceedings while she moved for rehearing en banc and petitioned the

Supreme Court for a writ of certiorari.

       In December 2014, after numerous unsuccessful attempts to depose Plaintiff,

the defendants moved to compel Plaintiff’s appearance at a deposition. The

                                            2
magistrate judge ordered Plaintiff to appear and show cause why she should not be

sanctioned. Plaintiff did not appear at the show cause hearing, refused to cooperate

in scheduling her deposition, and challenged the district court’s jurisdiction. The

district court granted defendants’ motion for sanctions against Plaintiff and ordered

her to appear at an in-court deposition. Plaintiff failed to appear for that deposition,

and the magistrate judge awarded defendants their attorneys’ fees and costs. Plaintiff

raised no objection to the reasonableness of that award. Instead, she continued to

challenge the district court’s jurisdiction over her complaint, claiming it lacked

diversity jurisdiction.

       In May 2015, with trial scheduled in June, the defendants moved to dismiss for

lack of prosecution and as a sanction for Plaintiff’s disregard of court orders. The

district court denied Plaintiff’s jurisdictional objections and affirmed the magistrate

judge’s award of fees and costs. It warned Plaintiff that it would dismiss her case if

she continued to obstruct the progress of the litigation on meritless grounds and fail

to participate in discovery. Plaintiff then failed to appear at the pretrial hearing

conference, filed a motion to dismiss reasserting the same jurisdictional arguments

already rejected by the court, and filed another appeal with the Tenth Circuit, this

time challenging the district court’s order awarding fees and costs. Her appeal was

dismissed for lack of jurisdiction. L’Ggrke v. Asset Plus Corp., No. 15-5052 (10th

Cir. June 23, 2015) (unpublished order).

       The district court then granted the defendants’ motion to dismiss for failure to

prosecute under Rule 41(b). It found that Plaintiff’s failure to appear for depositions

                                            3
and the pretrial conference and her refusal to litigate her complaint on the merits had

prejudiced the defendants. It found she had interfered with the judicial process to an

impermissible degree by twice refusing to appear for her deposition and violating

court orders. It found Plaintiff was culpable for her failure to prosecute; she had

been warned that dismissal would be a likely sanction for her continued failure to

prosecute the merits of her complaint; and that lesser sanctions were almost certain to

be ineffective, given that Plaintiff was unresponsive to the lesser sanctions already

imposed. Plaintiff appeals.

                                               II.

      Under Rule 41(b), a district court may dismiss an action “if the plaintiff fails

to prosecute or to comply with these rules or a court order.” Fed. R. Civ. P. 41(b).

We review a dismissal under Rule 41(b) for an abuse of discretion, asking whether

the district court made “a clear error of judgment or exceed[ed] the bounds of

permissible choice in the circumstances.” Ecclesiastes 9:10–11–12, Inc. v. LMC

Holding Co., 497 F.3d 1135, 1143 (10th Cir. 2007) (citations, internal quotation

marks, and brackets omitted). Because Plaintiff proceeds pro se, we liberally

construe her brief, but pro se parties must follow the same procedural rules that

govern other litigants and we do not assume an advocacy role for pro se litigants.

Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

      Plaintiff only asserts one argument relevant to the Rule 41(b) dismissal,

asserting she had a good-faith basis for not appearing in federal court or for her



                                           4
deposition based on her contention that the district court lacked jurisdiction.1 This

argument is without merit.

       Plaintiff was not free to decide on her own that the district court lacked

jurisdiction to order her to appear at its hearings or for depositions. It is a basic

proposition that all orders and judgments of courts must be obeyed “however

erroneous the action of the court may be,” until the order “is reversed for error by

orderly review, either by itself or by a higher court” and that “disobedience of them

is contempt of [the court’s] lawful authority, to be punished.” Howat v. Kansas, 258
U.S. 181, 189–90 (1922). “If a person to whom a court directs an order believes that

order is incorrect the remedy is to appeal, but, absent a stay, he must comply

promptly with the order pending appeal.” Maness v. Meyers, 419 U.S. 449, 458

(1975). “Persons who make private determinations of the law and refuse to obey an

order generally risk . . . contempt even if the order is ultimately ruled incorrect.” Id.

       The district court indisputably had federal question jurisdiction under § 1331

over Plaintiff’s claim. Her state court complaint claimed defendants’ conduct

“constitutes a violation of Title VII, Section 1981, the ADEA and the ADA.” Aplt.

App., Vol. I, at 27. All of these are federal laws. A suit arises under federal law and

       1
          Her 57-page brief is focused almost entirely on her arguments that the
district court lacked jurisdiction and, thus, that the matter should be remanded to
state court. Her issues on appeal are: (1) whether the merits are controlled by
Oklahoma’s Supreme Court decisions relating to franchise and revenue taxes; (2)
whether the defendants timely removed their suit; (3) whether federal question
jurisdiction can be invoked by a corporation whose corporate status in Oklahoma had
previously been revoked; and (4) whether the district court’s failure to rule on the
merits of her claims precluded entry of a final order. Aplt. Opening Br. at 25, 30, 41,
49.
                                             5
is properly removed to federal court under § 1331 “when the plaintiff’s statement of

[her] own cause of action shows that it is based on federal law.” Schmeling v.

NORDAM, 97 F.3d 1336, 1339 (10th Cir. 1996) (noting that “the plaintiff is the

‘master of the claim’ and may prevent removal by choosing not to plead a federal

claim even if one is available”). But to be clear, even assuming purely for the sake

of argument that the district court had lacked jurisdiction, it still had jurisdiction to

sanction Plaintiff for failure to comply with its orders. See United States v. United

Mine Workers, 330 U.S. 258, 292-93 (1947) (upholding a criminal contempt order for

failing to comply with a court order, though it was later determined that the court

lacked jurisdiction over the merits at the time it issued the order); see also Willy v.

Coastal Corp., 503 U.S. 131, 136–37 (1992) (holding that district court may impose

sanctions for conduct that occurred during a proceeding in which the court ultimately

lacked subject matter jurisdiction).

       We find no abuse of the district court’s discretion under Rule 41(b). It

properly considered the propriety of sanctions in light of the appropriate factors, see

Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992), and determined that

dismissal with prejudice was warranted. Given the procedural history of this case,

we cannot disagree with the court’s decision. We decline to consider any other

arguments raised by Plaintiff regarding any of the district court’s interlocutory

orders. See AdvantEdge Bus. Grp. v. Thomas E. Mestmaker & Assocs., 552 F.3d
1233, 1237 (10th Cir. 2009) (declining to review interlocutory order where plaintiff’s



                                             6
failure to proceed with the judicial process resulted in dismissal for failure to

prosecute).

      Accordingly, we affirm the district court’s judgment for substantially the same

reasons stated in the court’s order dated June 24, 2015.


                                             Entered for the Court


                                             Jerome A. Holmes
                                             Circuit Judge




                                            7